                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

KEET MILLER                                                             PLAINTIFF
ADC #158736

V.                        No. 2:20-CV-00191-BSM-JTR

DEXTER PAYNE, Director,
Arkansas Department of Correction, et al.                           DEFENDANTS

                                     ORDER

      On June 23, 2021, Plaintiff Keet Miller (“Miller”) filed a single document

containing various motions, as well as a notice of his changed address. Doc. 47.

Miller’s motions will be addressed in turn.

      1. Motion for Docket Sheet

      Miller requests a copy of the docket sheet. That Motion is GRANTED. The

Clerk is directed to mail Miller a copy of the docket sheet at his updated address.

      2. Motion to Lift Stay of Discovery

      After Defendants filed their Motion for Summary Judgment on the Issue of

Exhaustion (Doc. 38), the Court entered an Order staying discovery “in this case as

to all parties, with the exception of any documents or information related to

Plaintiff’s attempts to exhaust his administrative remedies regarding claims raised

in this lawsuit.” Doc. 44 at 2. The Court has yet to rule on the Motion for Summary

Judgment, and therefore Keet’s Motion to Lift Stay is DENIED.
      As the Court’s Order staying discovery explained, “[i]f the exhaustion issues

are resolved in Plaintiff’s favor, the Court will lift the stay on discovery and issue a

Revised Scheduling Order setting new discovery and dispositive motion deadlines.”

Doc. 44 at 2.

      3. Motion to Amend Complaint

      Miller’s Motion to Amend seeks to: (1) add a legal claim regarding Defendant

Wright allegedly tasing him while he was handcuffed and Defendants Simpson,

Jordan, and Love-Craft failing to intervene; and (2) modify his relief requested.

Federal Rule of Civil Procedure 15 provides that the Court “should freely give leave

[to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). However, leave to

amend may appropriately be denied where there are compelling reasons such as

“undue delay, bad faith on the part of the moving party, futility of the amendment or

unfair prejudice to the opposing party.” Crest Construction II, Inc. v. Doe, 660 F.3d

346, 358–59 (8th Cir. 2011).

      Because the Court has already determined that, for screening purposes, Miller

can proceed with these claims against Defendants Wright, Simpson, Jordan, and

Love-Craft (See Doc. 4), the Motion to Amend is redundant and is therefore

DENIED IN PART. However, to the extent that the Motion to Amend Complaint

seeks to update his request for relief, it is GRANTED IN PART.

                                           2
        4. Motion to Appoint Counsel

        Miller’s Motion requests the Court to appoint him to act as the “legal

assistant” for another inmate, who has filed a separate § 1983 action. This request,

which is wholly unrelated to this case, is DENIED.

        5. Motion to Voluntarily Dismiss Defendants Payne and Budnik

        Miller’s Motion seeks to voluntarily dismiss Defendants Dexter Payne and

Christopher Budnik because they were not named in his grievance. Doc. 47 at 4.

This Motion to Voluntarily Dismiss Defendants Payne and Budnik is GRANTED.

        All claims against Defendants Payne and Budnik are dismissed, without

prejudice. The Clerk is directed to terminate Payne and Budnik as parties to this

case.

        IT IS SO ORDERED this 14th day of July, 2021.


                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                         3
